Exhibit 10.28

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
THE COMPANY IF DISCLOSED.

AMENDMENT NO. 1 TO AMENDED AND RESTATED LICENSE AGREEMENT

This Amendment No. 1 to Amended and Restated License Agreement (collectively
with exhibits and appendices hereto, the “Amendment”) is entered into on June
30th, 2015 (“Execution Date”) by and between the Technion Research and
Development Foundation Ltd. having a place of business at Senate house, Technion
City, Haifa Israel (“Licensor”), acting on behalf of itself and the Technion-
Israel Institute of Technology, and Applied Immune Technology Ltd., a company
organized under the laws of the State of Israel and having a place of business
at Gutwirth Industrial Park, Technion City, Haifa 32000 Israel (“Company”).

WHEREAS, Licensor is the wholly-owned subsidiary of Technion – Israel Institute
of Technology (the “Technion”) and serves as its technology licensing arm; and

WHEREAS, the parties entered into an Amended and Restated License Agreement
dated as of May 21, 2014 (the “License Agreement”); and

WHEREAS, the Parties have agreed to amend the License Agreement to clarify that
TCRL compounds directed to a peptide that is presented by [***] within the scope
of the technology licensed to Company under the License Agreement; and

WHEREAS, notwithstanding the foregoing, the parties have agreed that the
Existing Patents (as defined below) are expressly excluded from the scope of the
license and AIT shall have no right or interest therein; and

WHEREAS, Company wishes to fund research in the field of [***] in the laboratory
of [***] (“Researcher”) at the Technion on the terms and subject to the
conditions set forth below.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

  1.

Amendment to License Agreement. Effective as of March 1, 2005, the definitions
of “TCRL” and “TCRL Compound” in the License Agreement shall be deleted and
replaced by the following:

“TCRL” means any biological or non-biological binding moiety [***].

“TCRL Compound” means a specific compound comprising a biological or
non-biological binding moiety [***].

For clarity, except as otherwise set forth in this Amendment, references in the
Agreement to MHC shall be deemed to relate to both [***] as appropriate. For
clarity, notwithstanding the terms of this Amendment or anything to the contrary
set forth in the License Agreement, the patent applications listed in Exhibit A
to this Amendment (“Existing [***]”), which, to TRDF’s knowledge, are the sole
patent applications filed in the name of the Researcher or Technion as of the
date hereof relating to [***] complexes recognized by T-cells, are expressly
excluded from the scope of the licenses granted AIT under the License Agreement,
are expressly excluded from the definition of “Licensed Patent Rights” under the
License Agreement, and AIT shall have no right or interest therein.



--------------------------------------------------------------------------------

  2.

The following clause is hereby added at the end of existing Section 14.4(b) of
the License Agreement:

“Notwithstanding anything to the contrary set forth herein, for purposes of
Section 14, Company’s and/or Licensor’s activities in relation [***] shall be
considered separately from Company’s and/or Licensor’s activities in relation to
other Licensed Technology, {ii) a breach of Company’s and/or Licensor’s
obligations with respect to [***] shall not give Licensor the right to terminate
Company’s exclusive rights in other Licensed Technology, (iii) only where
Company commits a material breach of its obligations in respect of [***] under
this Agreement and fails to cure such breach [***] after receiving written
notice thereof from Licensor, Licensor may terminate the exclusive license
granted in [***] under Section 5.1(a)(ii) and (iv) Company shall not have any
rights to deduct or withhold payments and shall not deduct or withhold payments
otherwise due to Licensor with respect to any Licensed Technology (which does
not include [***]) due to any potential liability or indebtedness in connection
with [***] and Company shall not have any rights to deduct or withhold payments
and shall not deduct or withhold payments otherwise due to Licensor with respect
to [***] due to any potential liability or indebtedness in connection with any
Licensed Technology (which does not Include [***]).

 

  3.

Funded Research; Inclusion of [***] in Licensed Technology.

 

  (a)

Company agrees to fund research in Researcher’s laboratory at the Technion
relating to [***] complexes recognized by T-Cells in an [***] for a period [***]
from the Execution Date of this Amendment (“Initial Research Period”). Such
amount may be increased, subject to agreement on a research plan, by the
parties’ mutual agreement in their discretion. Company may cease providing such
research funding in the event of breach under the License Agreement, if [***]
ceases to be available to perform the research or if the License Agreement is
terminated for any reason. Company may, but shall not be obligated, to continue
such funding in its discretion for additional periods, subject to the Parties
mutual agreement in writing.

The Parties further agree that, subject to the provisions of Section 2 above,
the diligence requirements under Section 6 of the License Agreement shall apply
to [***] mutatis mutandis.

 

  (b)

Without limiting the Parties rights under the License Agreement, during the
Initial Research Period and any subsequent period in which Company funds
research relating to [***] in the Researcher’s laboratory at the Technion, all
results or inventions relating to [***] created by or under the supervision of
the Researcher at the Technion ([***]) (collectively, “Research Results”) will
be automatically deemed Researcher Improvements under the license Agreement,
provided that Research Results that are specific TCRL Compounds ([***]) will be
Joint Researcher Improvements.

 

  (c)

The terms of the License Agreement relating to Researcher Improvements and Joint
Researcher Improvements (as applicable) apply equally to Research Results,
including without limitation the provisions of Section 7 (Consideration for
Grant of License). For clarity, provided the funding commitment in paragraph
(a) above is met, the terms of this paragraph apply to Research Results even if
aggregate research funding provided by Company to Technion for research in
Researcher’s laboratory is [***].

 

  (d)

During the Initial Research Period and any subsequent period in which Company
funds research relating to [***] in the Researcher’s laboratory at the Technion,
the Researcher undertakes that he will first notify and coordinate with the
Company in writing before engaging in collaborations with third parties or using
third party intellectual property in connection with [***] research, and if the
Company objects in writing during the [***] period following receipt of said
notice he will either find an alternative acceptable to the Company or abstain
from performing the research using



--------------------------------------------------------------------------------

  funding from the Company. It is hereby agreed by the Parties that the
limitations contained in this subclause (d) shall not affect any research by or
under the supervision of the Researcher which commenced prior to the Effective
Date in the Researcher’s laboratory at the Technion, provided that in each case
(i) no funding from Company is used in connection with such research; and
(ii) for collaborations with third parties or use of third party intellectual
property in connection with [***] research performed following the Execution
Date, Company has received written notice of such.

 

  (e)

Notwithstanding the terms of paragraphs (b} and (c) above, the side letter
between Licensor and the [***] investors named therein [***] will not apply to
elements of Licensed Technology that are [***] complexes relating to TCRL’s.
Solely with respect to the foregoing, the following representations and
warranties replace the representations and warranties set forth in Section 12.1
of the License Agreement:

Licensor hereby represents and warrants to the Company that (i) neither Licensor
nor Technion has granted or will grant any rights in or to Licensed Technology,
or Joint Researcher Improvement which are inconsistent with the rights granted
to Company under this Agreement; and (ii) the Licensor and Technion have not
entered and will not enter into any agreement pursuant to which any party has
ownership1 license or other rights in or to Company Inventions.

 

  4.

General. Capitalized terms used and not otherwise defined in this Amendment
shall have the meanings ascribed to such terms under the License Agreement. The
terms of this Amendment shall be deemed an integral part of the License
Agreement. Other than as specifically amended herein, the provisions, terms and
conditions of the license Agreement shall remain unchanged and in full force and
effect.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the date first written above.

 

Applied Immune Technologies Ltd.     Technion Research and Development
Foundation Ltd. By:  

/s/ Mira Peled-Kamar

    By:  

/s/ [Authorized Signatory]

Name:   Mira Peled-Kamar     Name:   [Authorized Signatory] Title:   CEO    
Title:   Authorized Signatory

I, the undersigned, hereby confirm that I have read this Amendment No. 1 to
License Agreement, that its contents are acceptable to me and that I will act in
accordance with the obligations applicable to me set forth herein.

 

/s/ [Authorized Signatory]

[***]